1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6     RODGER ORLIN EVANS,                              Case No.: 3:19-cv-00373-MMD-CLB

7                                 Petitioner,                        ORDER

8              v.

9     NEVADA, STATE OF, et al.,

10                            Respondents.

11

12          Petitioner Rodger Orlin Evans filed a petition under 28 U.S.C. § 2254 for writ of

13   habeas corpus. (ECF No. 1-1.) Respondents have filed two motions for extension of time

14   to file a response to the petition. (ECF Nos. 8, 9.) The Court finds good cause to grant the

15   motion.

16          It is therefore ordered that Respondents’ first and second motions for extension of

17   time to file a response to the petition (ECF Nos. 8, 9) are both granted nunc pro tunc.

18          DATED THIS 6th day of April 2020.

19

20
                                                MIRANDA M. DU
21                                              CHIEF UNITED STATES DISTRICT JUDGE

22

23

24

25

26

27

28
